DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20100163887) in view of Wu et al. (US 20160172342).
Regarding claim 1, Kim discloses that an electronic device, comprising:
a substrate 21; and
at least one light-emitting element 30 disposed on the substrate 21 and comprising:

a second light-emitting diode 30;
a conductive layer 75a (Fig. 8); and
an insulating layer 71 disposed between the first light-emitting diode 30 and the conductive layer 75a & 70and comprising at least two through holes 75a & 70 , wherein the conductive layer 75a is electrically connected to the first light-emitting diode 30 and the second light-emitting diode 30 through the at least two through holes 75a & 75.
Kim fails to teach an insulating layer is an organic layer.
However, Wu suggests that an insulating layer can be an organic layer (Acrylic resin, para. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with an insulating layer is an organic layer as taught by Wu in order to enhance material variant by using different material with equivalent properties and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	 
Reclaim 2, Kim & Wu disclose that the first light-emitting diode comprises a first p-type electrode and a first n-type electrode, the second light-emitting diode comprises a second p-type electrode and a second n-type electrode, and the conductive layer is electrically connected to the first p-type electrode of the first light-emitting diode and the second n-type electrode of the second light-emitting diode (Kim, Fig. 8-10).

Reclaim 4, Kim & Wu disclose that the at least one light-emitting element further comprises:
a first conductive pad 24a disposed on the first light-emitting diode; and
a second conductive pad 24b disposed on the second light-emitting diode, wherein the first n-type electrode is electrically connected to the at least one first pad through the first conductive pad, and the second p-type electrode is electrically connected to the at least one second pad through the second conductive pad (Kim’s Fig. 9 in view of Fig. 8B, Wu).
Reclaim 5, Kim & Wu disclose that the first light-emitting diode comprises a first p-type electrode and a first n-type electrode, the second light-emitting diode comprises a second p-type electrode and a second n-type electrode, and the conductive layer is electrically connected to the first n-type electrode of the first light-emitting diode and the second n-type electrode of the second light-emitting diode (Kim’s Fig. 9 in view of Fig. 8B, Wu).
Reclaim 6, Kim & Wu disclose that at least one first pad and at least one second pad respectively disposed on the substrate, wherein the at least one first pad is electrically connected to the first p-type electrode of the first light-emitting diode, and the at least one second pad is electrically connected to the second p-type electrode of the second light-emitting diode (Kim’s Fig. 9 in view of Fig. 8B, Wu).

a second conductive pad disposed on the second light-emitting diode; and
a third conductive pad disposed on the second light-emitting diode, wherein the first p-type electrode is electrically connected to the at least one first pad through the first conductive pad, the second p-type electrode is electrically connected to the at least one second pad through the second conductive pad, and the conductive layer is electrically connected to the second n-type electrode of the second light-emitting diode through the third conductive pad (Kim’s Fig. 9 in view of Fig. 8, Wu).
Reclaim 8, Kim & Wu disclose that the first light-emitting diode comprises a first p-type electrode and a first n-type electrode, the second light-emitting diode comprises a second p-type electrode and a second n-type electrode, and the conductive layer is electrically connected to the first p-type electrode of the first light-emitting diode and the second p-type electrode of the second light-emitting diode (Kim’s Fig. 9 in view of Fig. 8, Wu).
Reclaim 9, Kim & Wu disclose that at least one first pad and at least one second pad respectively disposed on the substrate, wherein the at least one first pad is electrically connected to the first n-type electrode of the first light-emitting diode, and the at least one second pad is electrically connected to the second n-type electrode of the second light-emitting diode (Kim’s Fig. 9 in view of Fig. 8, Wu).
Reclaim 10, Kim & Wu disclose that the at least one light-emitting element further comprises:
a first conductive pad disposed on the first light-emitting diode;

a third conductive pad disposed on the second light-emitting diode, wherein the first n-type electrode is electrically connected to the at least one first pad through the first conductive pad, the second n-type electrode is electrically connected to the at least one second pad through the second conductive pad, and the conductive layer is electrically connected to the second p-type electrode of the second light-emitting diode through the third conductive pad (Kim’s Fig. 9 in view of Fig. 8B, Wu). 
Reclaim 11, Kim & Wu disclose that the first light-emitting diode comprises a first p-type electrode and a first n-type electrode, the second light-emitting diode comprises a second p-type electrode and a second n-type electrode, and the conductive layer is electrically connected to the first n-type electrode of the first light-emitting diode and the second p-type electrode of the second light-emitting diode (Kim’s Fig. 9 in view of Wu, Fig. 8B) 
Reclaim 12, Kim & Wu disclose that at least one second pad disposed on the substrate and electrically connected to the second n-type electrode of the second light-emitting diode (Kim’s Fig. 9 in view of Wu, Fig. 8B).
Reclaim 13, Kim & Wu disclose that the at least one light-emitting element further comprises:
a first conductive pad disposed on the first light-emitting diode; and
a second conductive pad disposed on the second light-emitting diode, wherein the second n-type electrode is electrically connected to the at least one second pad through the second conductive pad (Kim’s Fig. 9 in view of Wu, Fig. 8B).

a third light-emitting diode, wherein the first conductive layer is electrically connected to the first light-emitting diode and the second light-emitting diode, and the second conductive layer is electrically connected to the second light-emitting diode and the third light-emitting diode (Kim’s Fig. 9 in view of Wu, Fig. 8B).
Reclaim 15, Kim & Wu disclose that the at least one light-emitting element is a flip-chip type light-emitting element (Kim Fig. 15 in view of Wu, Fig. 8B).
Regarding claim 16, Kim & Wu disclose that a light-emitting element, comprising:
a first light-emitting diode 30;
a second light-emitting diode 30;
a conductive layer 75a, 75, 77, 79; and
an organic layer (Wu, para. 0029) disposed between the first light-emitting diode 30 and the conductive layer 75a & 70 and comprising at least two through holes, wherein the conductive layer is electrically connected to the first light-emitting diode and the second light-emitting diode through the at least two through holes (Fig. 9 Kim in view of Wu Fig. 8B).
Reclaim 17, Kim & Wu disclose that the first light-emitting diode 30 comprises a first p-type electrode and a first n-type electrode, the second light-emitting diode 30 comprises a second p-type electrode and a second n-type electrode, and the conductive layer is electrically connected to the first p-type electrode of the first light-emitting diode and the second n-type electrode of the second light-emitting diode (Fig. 9 Kim in view of Wu Fig. 8B).


Reclaim 19, Kim & Wu disclose that a maximum thickness of the organic layer is greater than a maximum height of the first light-emitting diode (Wu, Fig. 8B).
Reclaim 20, Kim & Wu fail to specify that a minimum spacing between the first light-emitting diode and the second light-emitting diode ranges from 1.5 um to 10 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain spacing between two LEDs, because it would have been to obtain a certain spacing between two LEDs to achieve sizing of package with minimum interference between two LEDs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899